ACCEPTED
                                                                                   01-13-00738-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               3/11/2015 3:01:29 PM
                                                                               CHRISTOPHER PRINE
                                                                                             CLERK



                           NO. 01-13-00738-CV
          ___________________________________________________
                                                          FILED IN
                                                     1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                   IN THE FIRST COURT OF APPEALS 3/11/2015 3:01:29 PM
          ___________________________________________________
                                                     CHRISTOPHER A. PRINE
                                                            Clerk


                               CHRIS WILMOT,
                                  Appellant

                                        V.

                         HARRY A. BOUKNIGHT, JR.
                                 Appellee

                     FROM CAUSE NO.: 2010-00373;
     Harry A. Bouknight, Jr. v. WCW International, Inc. and Chris Wilmot
IN THE 295TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY, TEXAS


            OPPOSED MOTION FOR EXTENSION OF TIME
        TO FILE MOTIONS FOR REHEARING AND/OR EN BANC
                      RECONSIDERATION


TO THE HONORABLE JUSTICES OF SAID COURT:

      Pursuant to Rules 10 and 49.8 of the Texas Rules of Appellate Procedure,

Appellant, CHRIS WILMOT (“WILMOT”), files this Motion for Extension of

Time to file his Motions for Rehearing and/or En Banc Reconsideration, asking

this Court to grant WILMOT an extension of Thirty (30) days additional to the

current deadline to file his Motion for Rehearing and/or En Banc Reconsideration

to the Court of Appeals Opinion in this case.


                                         1
                                        1.

      By an Opinion dated March 3, 2015, the Appellate Court affirmed the lower

court’s decision in this matter. WILMOT desires to file his Motions for Rehearing

and/or En Banc Reconsideration, which Motions for Rehearing and/or En Banc

Reconsideration are currently due to this honorable Court on Wednesday, March

18, 2015. The extension of time to April 17, 2015 will allow for time for

WILMOT’s counsel to properly respond.

                                        2.

      This is Appellant WILMOT’s first request for an extension of time to file a

Motion for Rehearing and/or En Banc Reconsideration.

                                        3.

      Appellant CHRIS WILMOT therefore respectfully requests an extension of

thirty (30) days to file his Motions for Rehearing and/or En Banc Reconsideration,

until Tuesday, April 17, 2015.

                                        4.

      Appellant requests this extension in the interest of justice and because his

attorney, Mr. Michael M. Essmyer, Sr., is currently working on an expedited

appeal in Cause No. 4:11-cr100861, United States v. Mansour Sanjar, et al, In the

United States District Court Southern District of Texas, Judge Vanessa Gilmore




                                        2
presiding; 5th Circuit Cause No. 15-20025. The case is a Medicare/Medicaid

alleged fraud case.

      Further, Appellant’s counsel is also preparing to file objections to the

granting of a summary judgment by a Federal Magistrate in Galveston in Stanley

Allen, M.D. v. University of Texas Medical Branch at Galveston, Cause No. G-12-

045. Counsel is also responding to a change of venue motion in the 410th Judicial

District Court of Montgomery County, Texas, Shane Smith and Sylvia A. Torres-

Smith v. Linda Smith, Cause No. 15-02-01016, and counsel is helping to defend an

injunctive proceeding in SYP Hospitality, LLC v. DEVSI Concrete, LLC, Cause

No. 2015-10463, in the 129th Judicial District Court of Harris County, Texas. The

SYP case is set for a Temporary Injunction hearing on March 23, 2015. Counsel is

also preparing a Response to Harris County’s Motion to Dismiss in the case of

Harris County, Texas v. Manuel’s Used Auto Parts No. 2, Inc. Cause No. 2013-

73275, in the 152nd Judicial District Court of Harris County, Texas.

                                         5.

      Counsel for Appellee, Mr. Brian Poldrack, advises that the Appellee is

opposed to the filing of this motion.

                                         6.

      Appellant asks this Court to grant the extension of time of an additional

thirty (30) days for Appellant WILMOT to file his Motions for Rehearing and/or

                                         3
En Banc Reconsideration, so that such Motions will now be due on, and including,

Friday, April 17, 2015.

                                              Respectfully submitted,

                                              /s/ Michael M. Essmyer, Sr.
                                              MICHAEL M. ESSMYER. SR.
                                              State Bar No. 06672400
                                              Essmyer & Daniel. P.C.
                                              5111 Center Street
                                              Houston, Texas 77007
                                              (713)869-1155 Telephone
                                              (713)869-8659 Facsimile
                                              messmyer@essmyerdaniel.com



                      CERTIFICATE OF CONFERENCE

       Pursuant to TEX.R.APP.P. 10.1(a)(5), I hereby certify that I have conferred

with Appellee’s attorney telephonically on March 9, 2015 and by email again on

March 11, 2005, concerning the filing of this motion and that Appellee is opposed

to this request.

                                                    /s/ Michael M. Essmyer, Sr.


                      CERTIFICATE OF COMPLIANCE

       As required by TEX. R. APP. P. 9.4(i)(3), I certify that this document was

generated by a computer using Microsoft Word, which indicated the word count of

this document is 475 words.

                                                    /s/ Michael M. Essmyer, Sr.

                                          4
                        CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2014, Appellant Chris Wilmot’s Opposed

Motion for Extension of Time to file Motions for Rehearing and/or En Banc

Reconsideration was served on the following via the indicated manner:

                   via e-service, certified mail - rrr and/or fax

                                 Brian Poldrack
                           bpoldrack@zimmerlaw.com
                                Ann Marie Finch
                            afinch@zimmerlaw.com
                         ZIMMERMAN, AXELRAD, MEYER,
                               STERN & WISE, P.C.
                         3040 Post Oak Blvd., Suite 1300
                              Houston, Texas 77056
                             (713)552-1234 (Phone)

                 ATTORNEYS FOR HARRY A. BOUKNIGHT, JR.


                                                    /s/ Michael M. Essmyer, Sr.




                                         5